DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                  Allowable Subject Matter
2.	Claims 1-4, 6-19, 28 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Wherein the current control unit is configured to: estimate a speed of the motor and the magnetic flux in the motor, determine whether to increase or decrease the magnetic force in the motor based on the estimation of the speed and magnetic flux of the motor, and2Serial No. 16/498,159Docket No. P-1633 Reply to Office Action of  generate the current command according to a result of the determination of whether to increase or decrease the magnetic force in the motor including remaining claim limitations. 
As per independent claim 19: Wherein the control unit is configured to generate the current command to apply the increasing or decreasing current to the motor at the application time point, and wherein the control unit is configured to generate the current command to apply the increasing or decreasing current to the motor according to a predetermined application condition including remaining claim limitations. 
As per independent claim 28: Wherein the controlling of the driving current applied to the motor comprises controlling the driving current applied at a predetermined application time point and 9Serial No. 16/498,159Docket No. P-1633 Reply to Office Action of according to a predetermined application condition to increase or derease the magnetic flux in the motor including remaining claim limitations. 


                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,075,266 to Tobari discloses a motor control system.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846